         Case 1:19-cv-01472-LGS
                            USDC Document
                                 SDNY      46 Filed 07/29/19 Page 1 of 2
                            DOCUMENT
                            ELECTRONICALLY FILED
                            DOC #:                    Littler Mendelson, PC
                            DATE FILED: 7/29/2019     900 Third Avenue
                                                      New York, NY 10022.3298




                                                                   Christine L. Hogan
                                                                   212.583.2676 direct
                                                                   212.583.9600 main
                                                                   212.898.1116 fax
                                                                   clhogan@littler.com

July 19, 2019



VIA ECF

Hon. Lorna G. Schofield
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

Re:    Xique et al. v. Dircksen & Talleyrand Inc. et al.
       Case No. 1:19-cv-01472-LGS
       Letter re Reconsideration of Approval in Light of Mutual General Release

Dear Judge Schofield:

My firm represents Dircksen & Talleyrand, Inc. and Michael “Buzzy” O’Keeffe in the above
captioned case.

I write with the consent of Plaintiffs to request that the Court reconsider the portion of its June
28, 2019 Order that states: “The proposed settlement contains general release terms that are
overly broad.” (ECF No. 44, at 1). It is true that under the Second Circuit’ decision in Cheeks v.
Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015), cert denied, 136 S. Ct. 824
(2016), general releases in FLSA settlements are normally disallowed. Courts in this Circuit,
however, have recognized an exception to this general rule when the parties sign a mutual
general release.

“[A] mutual release of claims is acceptable because it ‘will ensure that both the employees and the
employer are walking away from their relationship up to that point in time without the potential for
any further disputes.’” Lola v. Skadden, Arps, Meagher, Slate & Flom LLP, 2016 WL 922223, at *2
(S.D.N.Y. Feb. 3, 2016) (citing Souza v. 65 St. Marks Bistro, 2015 WL 7271747, at *5 (S.D.N.Y.
Nov. 6, 2015)). Accordingly, Courts regularly approve mutual releases as fair and reasonable under
Cheeks. See, e.g., Cionca v. Interactive Realty LLC, 2016 WL 3440554, at *4 (S.D.N.Y. July 10,
2016) (“Under these circumstances, a general release of the kind proposed in this case makes
sense, in order to bring closure to both sides . . . .”); Weng v. T&W Rest., Inc., 2016 WL
3566849, at *5 (S.D.N.Y. June 22, 2016) (approving agreement containing “mutual general
releases, negotiated by competent counsel for both sides, releasing both plaintiffs and defendants
from liability for most claims each might have against the other up to the date the Agreement
           Case 1:19-cv-01472-LGS Document 46 Filed 07/29/19 Page 2 of 2


 Hon. Lorna G. Schofield
 March 23, 2019
 Page 2



 [was] signed”); Geskina v. Admore Air Conditioning Corp., 2017 WL 1743842, at *3 (S.D.N.Y.
 May 3, 2017) (approving a mutual general release); Derev v. Lily & Taylor Inc., No. 16-CV-
 08434 (VEC), ECF No. 24, at 2 (S.D.N.Y. March 15, 2017) (Judge Caproni approving settlement
 agreement with mutual general release as fair and reasonable).

 The mutual general release contained in the settlement agreement is a material aspect of the
 resolution of this matter. It is essential that Defendants obtain the protection that a general release
 affords to ensure the full and final resolution of all possible disputes with Plaintiffs. Moreover,
 Defendants would not have settled this action for the settlement amount absent the inclusion of a
 general release in the Agreement. Since the general release is mutual, Plaintiffs are similarly
 insulated from any subsequent litigation by Defendants.

 The inclusion of a mutual general release in the Agreement is a sensible resolution to ensure that the
 parties may fully and finally resolve all disputes between them. Accordingly, we respectfully request
 that the settlement agreement be approved as submitted. We thank the Court for its time and
 consideration.

                                                        Respectfully submitted,



                                                        Christine L. Hogan

 cc:    Counsel of Record (via ECF)

The parties shall re-file their settlement agreement and supporting materials in accordance
with the Order at Dkt. No. 44, by August 7, 2019, or submit a proposed case management
plan, using the Court's template and providing for the resumption of the litigation.

As the Order at Dkt. No. 44 discusses, the release provisions in the current settlement
agreement are overly broad, for example, by requiring Plaintiffs to release "any and all
Claims . . . of every possible kind" based on "any act or event occurring at any time." The
cases that Defendants cite above do not support their point that mutual general releases are
allowed, or that mutuality can overcome overly broad releases. For example, in Lola v.
Skadden, Arps, Meagher, Slate & Flom LLP, 2016 WL 922223, at *2 (S.D.N.Y. Feb. 3, 2016),
mutuality was only one factor the court considered in assessing the fairness of a release. The
court also explicitly noted that the release was properly circumscribed, namely that the
"waivers in the Settlement do not release any actual, existing, or meritorious claims, nor do
they release any future claims." Here by contrast, the proposed settlement agreement does
release claims based on "event[s] occurring at any time" and in the future.

Dated: July 29, 2019
       New York, New York
